Citation Nr: 0701804	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  03-31 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a right wrist 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Hartley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1995 to August 
1999.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (the RO).

The veteran presented testimony before the undersigned 
Veterans Law Judge (VLJ) at the RO in September 2006.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.  


FINDING OF FACT

The medical and other evidence of record does not show a 
current right wrist disability.


CONCLUSION OF LAW

Service connection for a right wrist condition is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a right wrist 
disability on both a direct and a secondary basis.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in October 2003 and August 2005 which 
were specifically intended to address the requirements of the 
VCAA.  The October 2003 VCAA letter specifically notified the 
veteran that to support a claim for service connection, the 
evidence must show "an injury in military service or a 
disease that began in or was made worse during military 
service or an event in service causing injury or disease;" 
a "current physical or mental disability;" and a 
"relationship between your disability and an injury, 
disease, or event in military service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the October 
2003 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant federal records" 
including "service records, VA Medical Center records and 
records from other federal agencies such as the Social 
Security Administration."  He was further advised that VA 
would make "reasonable efforts" to obtain "[r]elevant 
records not in the custody of a Federal department or 
agency" including records from "State or local governments, 
private medical care providers, current or former employers, 
and other non-Federal government sources."  This letter also 
notified the veteran that VA was "making arrangements for a 
[VA] examination at the Cheyenne VA Medical Center."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The October 2003 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the August 2005 letter instructed the veteran 
to "[c]omplete and return an enclosed VA Form 21-4142, 
Authorization and Consent to Release Information" for each 
private (non VA) health care provider so that we can obtain 
treatment information" (emphasis in original).

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The October 2003 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know."  This request complies with 
the requirements of 38 C.F.R. § 3.159 (b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim in April 2002.  The Board is of course aware of 
the Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), which appears to stand for the proposition that 
VCAA notice must be sent prior to adjudication of an issue by 
the RO.  In the instant case, the veteran was provided with 
VCAA notice via the October 2003 and August 2005 VCAA 
letters.  His claim was then readjudicated in a January 2006 
Supplemental Statement of the Case (SSOC), after he was 
provided with the opportunity to submit evidence and argument 
in support of his claim and to respond to the VCAA notice(s).  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  

Moreover, the Court held in Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the veteran was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed in the preceding paragraph, the veteran 
received such notice and was given the opportunity to 
respond.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the denial of service 
connection herein.  In other words, any lack advisement as to 
those two elements is meaningless, because a disability 
rating and effective date are not, and cannot be, assigned in 
the absence of service connection.  The veteran's claim of 
entitlement to service connection was denied based on element 
(2), the existence of the claimed disability.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element.   Additionally, the veteran received a notice letter 
for his April 2006 rating decision that satisfied the 
requirements of Dingess v. Nicholson, 19Vet. App. 473 (2006), 
decided on  March 3, 2006.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical and personnel 
records as well as VA and private medical records and VA 
examination reports.  The veteran and his representative have 
not identified any outstanding evidence.  

Recognizing that there is no competent medical evidence of a 
current right wrist disability, the veteran's very able 
representative has requested that the veteran be scheduled 
for a VA examination to determine whether he has a right 
wrist disability.  See the September 2006 hearing transcript, 
page 17.  However, as the Court has stated, VA's "duty to 
assist is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support the claim."  See Gobber v. 
Derwinski, 2 Vet. App. 470, 477 (1992); see also Counts v. 
Brown, 6 Vet. App. 473, 478- 79 (1994).

Counts and Gobber make it clear that VA's duty to assist does 
not include obtaining evidence which does not currently 
exist.  The veteran has been accorded ample opportunity to 
substantiate his claim by providing evidence of a current 
right wrist disability.  He failed to do so.  See 38 U.S.C.A. 
§ 5107(a) [a claimant has the responsibility to support a 
claim for benefits].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony at a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2005).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992). A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection. See Chelte v. Brown, 10 Vet. 
App. 268 (1997).



Analysis

The veteran seeks service connection for a right wrist 
disability on both a direct and a secondary basis.  In 
essence, he contends that during service his right wrist was 
subjected to the same stresses and strains as his left wrist, 
which has in fact been service connected (the veteran's 
claims cite extended time at an uncomfortable computer 
workstation as the genesis of his wrist problems).  He 
further appears to alternatively contend that overuse of his 
right wrist due to his service-connected left wrist condition 
may have caused a right wrist disability.  

As explained immediately above, service connection on either 
a direct or a secondary basis requires medical evidence of a 
current disability.  See Hickson and Wallin, both supra.  In 
this case, there is no competent medical evidence of record 
establishing the existence of a current right wrist 
disability.  For that reason, the claim is denied.

There is no medical diagnosis of a right wrist disability.  
The veteran acknowledged this during his personal hearing, in 
response to a question from his representative:

Q.	Have you ever been diagnosed with a disorder of the 
right wrist?

    A.  No.

The Board wishes to make it clear that it has no reason to 
doubt that the veteran may experience right wrist pain on 
occasion.  However, symptoms such as alone, in the absence of 
a diagnosed medical disorder, do not constitute not a 
disability for which service connection can be granted.  
 See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) 
[symptoms, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted].  

To the extent that the veteran himself believes that he has 
an identifiable right wrist disability, it is well 
established that lay persons without medical training, such 
as the veteran, are not competent to attribute symptoms to a 
particular cause. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also 38 C.F.R. § 3.159 (2005) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

As stated in the Board's VCAA discussion above, the veteran 
was advised to submit any medical records pertaining to his 
right wrist.  To date, the veteran has not done so, and so 
the record remains devoid of any reference to his right 
wrist.  In the absence of any diagnosed right wrist 
disability, service connection may not be granted.  
See Degmetich  v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does 
not exist].  The veteran's claim fails on this basis alone.

For the sake of completeness the Board will address the 
remaining two elements.

With respect to element (2), service medical records indicate 
the veteran was treated for throbbing pain and stiffness of 
his left wrist in May 1996.  However, his service medical 
records do not show that his right wrist was ever treated 
while in service.  Accordingly, the Board finds that Hickson 
element (2) has not been met. Service connection has been 
granted for a left wrist disability, and so Wallin element 
(2) has been met.

With respect to element (3), medical nexus, in the absence of 
a current right wrist disability, it follows that medical 
nexus is necessarily lacking also.  Accordingly, Hickson 
element (3), medical nexus, has not been satisfied, and the 
veteran's claim fails on this basis also.

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
right wrist disability. The benefit sought on appeal is 
accordingly denied.

ORDER
	
Entitlement to service connection for a right wrist 
disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


